Case 8:18-cv-00901-MSS-AAS Document 44 Filed 12/11/18 Page 1 of 1 PageID 491


                                   UNITED STATES DISTRICT COURT
                                 FOR THE MIDDLE DISTRICT OF FLORIDA
                                           TAMPA DIVISION

DONALD ANDERSON,                                                              Case No.: 8:18-cv-00901-MSS-AAS

          Plaintiff,

vs.

THADDEUS MICHAEL BULLARD
SR. a/k/a TITUS O’NEIL; and WORLD
WRESTLING ENTERTAINMENT, INC.,

      Defendants.
_________________________________/

                   NOTICE OF SERVING ANSWERS TO INTERROGATORIES

        COMES NOW, the Defendant, THADDEUS M. BULLARD SR. A/K/A TITUS
O’NEIL, by and through the undersigned and hereby gives notice of serving his answers to the
interrogatories served on him on or about September 26, 2018.

                                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY, that a true copy of the foregoing has been furnished on this the
   th
11 day of December 2018, on the below parties via the e-filing CM/ECF portal which
constitutes appropriate service.

Derek L. Metts                                                         Daniel A. Shapiro
Metts Legal, P.A.                                                      Justin T. Saar
320 Maitland Avenue                                                    Cole, Scott & Kissane, PA
Altamonte Springs, Florida 32701                                       4301 West Boy Scout Blvd.
                                                                       Suite 400
                                                                       Tampa, Florida 33607

                                                                Respectfully Submitted,

                                                                /s/ Mario E. Torres, Esquire
                                                                MARIO E. TORRES, ESQUIRE
                                                                FLOR IDA B AR NUMBER :    17908
                                                                mariotorres@torresbenet.com
                                                                5308 Van Dyke Road
                                                                Lutz, Florida 33558
                                                                813.963.7770 Office | Fax
                                                                E-Service: eservice@torresbenet.com
                                                                www.torresbenet.com
                                                                ATTORNEY FOR THE DEFENDANT, T.BULLARD

NOTICE OF SERVING DEFENDANT’S ANSWERS TO INTERROGATORIES                                                    1
Anderson v. Bullard, et. al., Case No.: 8:18-cv-00901-MSS-AAS
Firm: torres|benet, p.a.; Atty: Mario E. Torres, Esq.
